 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    ISRAEL LOPEZ,                                            Case No. 2:18-cv-02047-APG-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      HOME DEPOT U.S.A., INC.,
10
                                          Defendant.
11

12          This matter is before the Court on the parties’ Stipulation to Amend Plaintiff’s Complaint
13   (ECF No. 26), filed on June 26, 2019.
14          Plaintiff requests leave to amend his complaint to add Nevada state law claims for
15   constructive discharge and negligent hiring, training, and supervision.        Defendant reviewed
16   Plaintiff’s amended complaint and does not oppose such amendment. Fed. R. Civ. P. 15 states
17   that “...a party may amend its pleading only with the opposing party’s written consent or the court’s
18   leave. The Court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(b). The
19   Court, therefore, grants the parties’ stipulation to amend Plaintiff’s complaint. Accordingly,
20          IT IS HEREBY ORDERED that Plaintiff the parties’ Stipulation to Amend Plaintiff’s
21   Complaint (ECF No. 26) is granted.
22          IT IS FURTHER ORDERED that the Clerk of the Court is directed to file Plaintiff’s
23   First Amended Complaint, which is attached to the parties’ Stipulation to Amend as Exhibit A
24   (ECF No. 26-1).
25          Dated this 27th day of June, 2019.
26
27
                                                              GEORGE FOLEY, JR.
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          1
